DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 33-51 and 53 are pending and have been examined in this Office action.  Claims 1-32 and 52 have been canceled.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 02/16/2021 is acknowledged.  Based on the amendments, the restriction is withdrawn and all claims currently pending are examined herein.  
Drawings
Figure 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33, 34, 36-42, 45-51 and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 3,698,523 to Bellinger in view of U.S. Patent Application Publication 2012/0065829 to Yu et al.
As per claim 33, Bellinger discloses an autonomous vehicle (Bellinger; At least the abstract) comprising:
a housing having a longitudinal central axis (Bellinger; At least figure 3 and 4 and column 6, line(s) 44-45);
a driving module comprising a motor (Bellinger; At least column 5, line(s) 58-60);
a limit detection module comprising two sensors for detecting a location relationship between the autonomous vehicle and a limit (Bellinger; At least column 1, line(s) 58-61 and column 5, line(s) 35-36); and
Bellinger discloses controlling the lawnmower based on the sensors detecting the boundary wire, but does not explicitly disclose a control module electrically connected with the driving module and the limit detection module,
However, the above features are taught by Yu (Yu; At least paragraph(s) 27).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Yu into the invention of Bellinger with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Updating system with newer technology would be obvious and within the skill of one in the art.  Using a control module would provide more reliable control.  
wherein the control module receives a signal from the limit detection module when a predetermined location relationship between the autonomous vehicle and the limit is detected (Bellinger; At least column 1, line(s) 58-62 and column 2, line(s) 12-25; 
wherein in response to the signal the control module determines a turn direction for the autonomous vehicle to turn from the limit and then drives the driving module to turn the autonomous vehicle in the turn direction (Bellinger; At least column 2, line(s) 12-25), and
wherein, when the longitudinal central axis of the housing forms an obtuse angle with the limit when the predetermined location relationship is detected, the turn direction is into the obtuse angle (Bellinger; At least column 2, line(s) 12-25 and line(s) 52-55).
As per claim 34, Bellinger discloses wherein a turning angle of the turn direction is less than 180 degrees, and greater than or equal to 90 degrees (Bellinger; At least column 2, line(s) 33-35).
As per claim 36, Bellinger discloses wherein the two sensors are located on a front portion of the housing (Bellinger; At least figure 2, items 34 and 36).
As per claim 37, Bellinger discloses wherein the two sensors are arranged symmetrically with respect to the longitudinal central axis (Bellinger; At least figure 2, items 34 and 36).
As per claim 38, Bellinger discloses wherein the predetermined location relationship is detected when at least one of the two sensors reaches a predetermined distance from the limit (Bellinger; At least column 2, line(s) 12-22).
As per claim 39, Bellinger discloses wherein the control module determines which side the longitudinal central axis of the housing forms an acute angle with the limit based on which of the two sensors first detects the predetermined location 
As per claim 40, Bellinger does not explicitly disclose wherein the control module determines a value of an angle of incidence the longitudinal central axis of the housing forms with the limit once the predetermined location relationship has been detected.
However, the above features are taught by Yu (Yu; At least paragraph(s) 27, 32, and 33).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Yu into the invention of Bellinger with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Determining the angle of the lawnmower to the boundary would provide greater control over the lawnmower and allow determining an exit angle, as in paragraph(s) 27 of Yu.  
As per claim 41, Bellinger does not explicitly disclose wherein the value of the angle of incidence is determined based on a distance traveled by the autonomous vehicle from when a first of the two sensors reaches the predetermined distance from the limit to when a second of the two sensors reaches the predetermined distance from the limit.
However, the above features are taught by Yu (Yu; At least paragraph(s) 32).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Yu into the invention of Bellinger with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Determining the angle of the lawnmower to the boundary would provide greater 
As per claim 42, Bellinger discloses wherein the control module determines a turning angle for the autonomous vehicle based on the angle of incidence (Bellinger; At least column 2, line(s) 33-35; the turning angle is made such that the angle of departure is the same as the angle of incidence).
As per claim 45, Bellinger discloses wherein the autonomous vehicle is a robot mower further comprising a cutting blade below the housing and a cutting motor for driving the cutting blade (Bellinger; At least column 2, line(s) 52-54).
As per claim 46, Bellinger discloses comprising: multiple cutting blades (Bellinger; At least column 2, line(s) 52-58 and column 6, line(s) 51-53).
As per claims 47 and 48, Bellinger does not explicitly disclose 
wherein the driving module further comprises two motors and a wheel set comprising two wheels.
wherein one of the two motors is capable of independently driving one wheel of the wheel set, and another of the two motors is capable of independently drive another wheel of the wheel set.
However, the above features are taught by Yu (Yu; At least paragraph(s) 29).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Yu into the invention of Bellinger with the motivation of 
As per claim 49, Bellinger discloses further comprising: a third sensor, wherein the third sensor is an obstacle sensor (Bellinger; At least column 11, line(s) 33-49).
As per claim 50, Bellinger discloses further comprising: a battery (Bellinger; At least column 2, line(s) 52-54).
As per claim 51, Bellinger discloses wherein the battery is a rechargeable battery located in the housing and connected to a charging electrode and exposed from the housing for docking (Bellinger; At least column 5, line(s) 59-60 and column 10, line(s) 38-45), 
Bellinger discloses that the battery can be recharged by docking the lawnmower at the border signal generator, but does not explicitly disclose the charging electrode located at a front part of the housing.  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the charging electrode as needed based on shape, ease of use, design choice, etc. 
As per claim 53, Bellinger discloses wherein the control module drives the driving module to cause the autonomous vehicle to follow a turn while traveling that re-directs the autonomous vehicle inside a working area defined by the limit when the autonomous vehicle reaches the limit (Bellinger; At least figure 1).  
Claim Rejections - 35 USC § 103
Claims 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 3,698,523 to Bellinger, in view of U.S. Patent Application Publication 2012/0065829 to Yu et al. as applied to claim 33, and in further view of U.S. Patent 6,615,108 to Peless et al.  
As per claim 35, Bellinger discloses two sensor that detect a boundary limit, but does not explicitly disclose wherein each of the two sensors of the limit detection module independently comprises one of a far infrared ray sensor, an ultrasonic wave sensor, a collision sensor, a magnetic sensor, and a camera.
However, the above features are taught by Peless (Peless; At least column 4, line(s) 47-51).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Peless into the invention of Bellinger with the motivation of simple substitution of one known element for another to obtain predictable results. Use of one know type of sensor to detect a boundary line for another would be within the skill of one in the art.  
Claim Rejections - 35 USC § 103
Claims 43 and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 3,698,523 to Bellinger, in view of U.S. Patent Application Publication 2012/0065829 to Yu et al. as applied to claim 33, and in further view of Husqvarna Automower Owner’s Manual.  
As per claim 43, Bellinger does not explicitly disclose wherein the predetermined location relationship is detected when one of the two sensors is outside of the limit.

As per claim 44, Bellinger discloses wherein the control module determines which side the longitudinal central axis of the housing forms an acute angle with the limit based on which of the two sensors first detects the predetermined location relationship (Bellinger; At least column 2, line(s) 12-22 and figure 1; the lawnmower turns away from the sensor closer to the boundary, i.e., the acute angle).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/Primary Examiner, Art Unit 3669